                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                           ORLANDO DIVISION


UNITED STATES OF AMERICA       :
                               :
                               :
                               :
v.                             :            Case No.: 6:20-CR-123-WWB-DCI-1
                               :
                               :
                               :
KAVITA L. HARACK               :
______________________________ :

          MOTION TO WITHDRAW AS COUNSEL OF RECORD

      COMES NOW, the Defendant, KAVITA L. HARACK, by and through her

undersigned counsel, and hereby files this his motion to withdraw as counsel of

record, and in support states as follows:

      1. The Defendant pled guilty on October 19, 2020, pursuant to a

         government sponsored plea agreement.

      2. On May 13, 2021, this Honorable Court sentenced the Defendant to

         fifteen (15) years in custody of the Bureau of Prisons followed by three

         years of supervised release.

      3. On May 21, 2021, the judgment and conviction was filed in this case.

      4. On May 21, 2021 the Defendant filed a notice of appeal.

      5. Undersigned counsel moves to withdraw as counsel of record.



                                        1
6. On January 24, 2020, the Defendant entered into a fee agreement for

   legal representation in the above styled case number in the Orlando

   Division of the Middle District of Florida.

7. The fee agreement between the Defendant and attorney Mark J. O’Brien

   specifically stated on page one that it did not include an appeal to the

   Eleventh Circuit Court of Appeal.

8. Upon request by this Honorable Court, undersigned counsel will forward

   a copy of the signed fee agreement to this Honorable Court.




                                2
                                CONCLUSION

      WHEREFORE, the Defendant, KAVITA L. HARACK, by and through her

undersigned counsel prays this Honorable Court will grant the requested relief

and/or any other relief deemed necessary.

                                                Respectfully submitted,

                                                By: /s/ Mark J. O'Brien
                                                Mark J. O'Brien, Esquire
                                                Florida Bar No.: 0160210
                                                511 West Bay Street
                                                Suite 330
                                                Tampa, Florida 33606
                                                Direct: (813) 228-6989
                                                Email:mjo@markjobrien.com




                                     3
                          CERTIFICATE OF SERVICE

      I HEREBY CERTIFY on May 21, 2021, I electronically filed the foregoing

with the Clerk of the Court by using the CM/ECF system which will then send

notice of electronic filing to all counsel of record.

                                                        By: /s/ Mark J. O'Brien
                                                        Mark J. O'Brien, Esquire




                                        4
